Plaintiffs appeal from so much of an order on reargument as denied their motion for a preference under rule 151 of the Rules of Civil Practice, in an action to recover damages for personal injuries and for medical and surgical expenses incidental thereto, and for loss of services. Order insofar as appealed from modified by striking from the second ordering paragraph the words “ denied in all respects ” and by substituting therefor the word “ granted ”. As so modified, order affirmed, without costs. There was a sufficient showing of indigence and special circumstances to warrant the granting of the motion in the interests of justice and denial thereof was an improvident use of discretion. Nolan, P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.